PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rao et al.
Application No. 16/289,657
Filed: 1 Mar 2019
For: Distributed acoustic sensing system based on space-division multiplexing with multi-core fiber
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed March 24, 2021, to accept an unintentionally delayed claim under 35 U.S.C.  § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for the benefit of priority to foreign a foreign application.

The petition is DISMISSED.

This pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;
(3)	The petition fee as set forth in § 1.17(m); and
(4)	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The instant petition fails to satisfy requirement (1) set forth above. The application data sheet containing the reference submitted on petition fails to meet the requirements of 37 CFR 1.76(c)(2). An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed. An application data sheet submitted after the filing of the application must identify the information that is being changed (added, deleted, or modified) in the application data sheet. Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. As such, a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. In general, the identification of the information being changed should be made relative to the most recent filing receipt. Where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78 or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining. See, MPEP 601.05(a).

The data sought to be added must be underlined in its entirety – specific reference is made to the prior application filing date.

Before the petition under 37 CFR §§ 1.78(c) can be granted, a renewed petition and an Application Data Sheet (complying with the provisions of and 37 CFR 1.76) is required.

Please note that an additional petition fee is not required upon request for reconsideration. However, as the issue fee was paid April 2, 2021, entry of the claim of priority is subject to reopening of prosecution (i.e., withdrawal from issue, request for continued examination, and a renewed petition) or certificate of correction procedures (including the required certificate of correction fee).

With respect to requirement (2), applicants’ request to retrieve electronic priority document is noted. However, the Office reminds applicant that applicant remains ultimately responsible for the submission of the certified copy of the foreign application(s) within the period set forth in 37 CFR 1.55(a) (before the U.S. application issues as a patent) if the USPTO does not timely retrieve the identified priority application(s). Applicants are advised to consult Private PAIR (accessed through www.uspto.gov) to assure that the retrieval has been successful.

Inquiries concerning this matter may be directed to the undersigned at 571-272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions